Citation Nr: 1455732	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for residuals of a gunshot wound over the right eye.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), personality disorder and memory loss.  

3.  Entitlement to service connection for sialadentitis and temporomandibular joint (TMJ) spasm, claimed as pain when chewing and teeth falling out.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a bone taken out of the right hip, claimed as bone missing out of the side.  

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to service connection for an immune disorder, claimed as sore throat and lungs filled with fluid.

11.  Entitlement to service connection for arthritis.  

12.  Entitlement to service connection for erectile dysfunction.  

13.  Entitlement to service connection for hypertension.  

14.  Entitlement to service connection for coronary artery disease.  

15.  Entitlement to an initial compensable disability rating for hemorrhoids.  

13.  Entitlement to an initial disability rating in excess of 30 percent prior to October 1, 2012 and in excess of 60 from percent October 1, 2012 for chronic gastritis and gastroesophageal reflux disease (GERD).  

14.  Entitlement to compensation for self-support based on permanent incapacity for Chisalo Jones.  

15.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and May 2010 and April 2011 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2014.  A transcript of that hearing has been associated with the claims file.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, and these records have been reviewed.  

The issue of entitlement to a TDIU was raised by the record in a March 2013 physician's evaluation form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), and as the Veteran was trying to establish his entitlement to the maximum possible rating for his service-connected disabilities on appeal, the claim for TDIU is considered part and parcel of the claims for increased benefits for his service-connected disabilities on appeal.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Therefore, the TDIU claim dates back to the earliest time that the increased rating claims on appeal were originally filed, on May 11, 2009 for the chronic gastritis.  

The issues of entitlement to a TDIU, compensation for self-support based on permanent incapacity for Chisalo Jones, increased initial ratings for hemorrhoids, chronic gastritis and GERD, and service connection for residuals of a gunshot wound over the right eye, an acquired psychiatric disorder, sialadentitis and TMJ spasm, a back disability, a neck disability, a bone taken out of the right hip, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetes mellitus, an immune disorder, arthritis, erectile dysfunction, hypertension, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

It is at least as likely as not that the Veteran's service-connected disabilities prevent him from keeping himself ordinarily clean and presentable, or to avoid the hazards or dangers incident to his daily environment, without assistance. 

CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly compensation based on the need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114 , 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2014).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After careful review of the evidence of record, the Board finds that the probative evidence of record is at least in equipoise, demonstrating that his service-connected disabilities have rendered him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.  As such, special monthly compensation based on the need for regular aid and attendance is warranted.  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  Special monthly compensation at the aid and attendance rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to: inability of a claimant to dress or undress himself; to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).  

The Veteran's service-connected disabilities include: chronic gastritis and GERD, rated as 60 percent disabling; and hemorrhoids, rated as noncompensable (0 percent disabling).  The Veteran's combined disability evaluation was 30 percent from May 11, 2009 and 60 percent from October 1, 2012.  As the Veteran does not have any single disability evaluation as 100 percent disabling or more, the evidence must reflect that the Veteran requires regular aid and attendance or is housebound.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The medical evidence of record, including VA medical records, a February 2011 private medical evaluation for Housebound Status Or Permanent Need For Regular Aid And Attendance, and the February 2010 and November 2012 VA examinations, reflects that the Veteran's service-connected disabilities render him physically helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.  In an April 2009 VA outpatient treatment report, although the Veteran was not treated for or diagnosed with gastrointestinal issues, he was diagnosed with home care, in which it was noted that his wife had to clothe him, bathe him and help him with routine daily activities of life.  A February 2011 private medical evaluation for Housebound Status Or Permanent Need For Regular Aid And Attendance revealed that the private physician noted the Veteran's diagnosed conditions which required him to be housebound or required the need of regular aid and attendance included a history of coronary artery disease, chronic low back pain, hypertension and a history of delusional disorder.  

In the November 2012 VA examination of Veteran's service-connected chronic gastritis and GERD, the examiner noted a history of issues with constipation, delayed bowel movement, markedly delayed gastric emptying consistent with gastroparesis.  The examination also noted the Veteran used continuous medication and had symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, recurrent nausea, recurrent vomiting and transient melena.  The functional impact on the Veteran's ability to work included weakness, frequent and unanticipated trips to the bathroom, and eating with nausea and vomiting.  

In a March 2013 evaluation, the Veteran's private physician described his limitations due to his GERD, peptic ulcer, abdominal problem and digestive disorder of his esophagus.  The private physician reported the Veteran was restricted to lifting one pound frequently or occasionally, sitting for less than an hour, standing for an hour at most, or walking for a quarter of an hour.  He also noted the Veteran was unable to carry five pounds on a frequent basis.  The private physician noted the Veteran had medical limitations that would restrict him.  He noted rest periods would be necessary and would occur unexpectedly.  The private physician found that medications had side effects, that his medical problem could reasonably be expected to cause pain and that pain would be severe enough, or in combination with other problems, would be significant enough to be disabling, in and of itself.  He also noted that the Veteran was affected by cold, heat, dust, pollen, wetness, humidity, noise, vibration, fumes, odor, gases, poor ventilation, hazardous machinery, heights, and other allergies.  The private physician concluded that the Veteran would miss an average of four days a month from work due to this disability and treatment required.  

In the May 2014 Travel Board hearing, the Veteran testified to having difficulties and limitations due mainly to his gastrointestinal conditions.  His spouse testified that she has to puree all of his food and that he still had problems eating because he could not get or keep food down, which caused weight loss, dehydration and weakness.  She also reported the Veteran's gastrointestinal disorder caused problems with bowel movement, for which he had to take MiraLax and Metamucil.  In addition, the Veteran's spouse testified that she physically had to push down on the Veteran's stomach to help move food in his intestines.  As a result, the Veteran's spouse reported that due to the Veteran's weakness from his gastrointestinal disability, she had to she had to help him bathe because he had problems standing up in the shower, help him up down the stairs in their home, and she was his primary caregiver, 24 hours a day.  

Accordingly, the Board finds that, resolving all doubt in favor of the Veteran, special monthly compensation based on the need for regular aid and attendance is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, as the criteria for special monthly compensation based on the need for regular aid and attendance have been met, this claim is granted.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the provisions governing the award of monetary benefits.


REMAND

In the May 2014 Travel Board hearing, the Veteran and his attorney argued that the March 2011 statement of the case (SOC) addressing the issues of entitlement to an increased initial rating for chronic gastritis, compensation for self-support based on permanent incapacity for Chisalo Jones and service connection for residuals of a gunshot wound over the right eye, an acquired psychiatric disorder, sialadentitis and TMJ spasm, a back disability, a neck disability, a bone taken out of the right hip, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetes mellitus, an immune disorder, arthritis and erectile dysfunction, was never received.  The attorney pointed out that, although he was the appointed representative of the Veteran at the time the March 2011 SOC was issued, a copy of the SOC was not sent to him.  A review of the claims file indicates that the March 2011 SOC listed the Veteran's representative as the American Legion, instead of his private attorney.  As the Veteran and his attorney indicated in the May 2014 Travel Board hearing that they wished to continue an appeal on the claims listed in the March 2011 SOC, the Board finds that a copy of the March 2011 SOC should be reissued to both the Veteran and his attorney, as his properly appointed representative, at their correct addresses of record so they may perfect an appeal.  

With respect to the claim for an increased rating for chronic gastritis, the Board observes that this issue was addressed in the March 2011 SOC and thereafter the RO awarded service connection in November 2012 for GERD and combined this issue with the Veteran's chronic gastritis in assigning a 60 percent disability rating.  The Veteran appealed this decision in a December 2012 notice of disagreement (NOD), and the issue now requires an additional SOC to be issued, as discussed below.  

As for the claims for increased initial ratings for hemorrhoids and chronic gastritis and GERD, and service connection for hypertension and coronary artery disease, timely NODs were filed in July 2010 and December 2012 in response to the May 2010 and November 2012 rating decisions.  Therefore, the appropriate disposition is to remand the claims for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The analysis of the Veteran's claim of entitlement to a TDIU depends on the outcome of his other claims that are being remanded rather than immediately decided.  Given that the outcome of the claims being remanded are still pending, which also may affect his overall disability rating, his claim for a TDIU is not ripe for appellate review by the Board and is remanded pending the outcome of the additional issues on remand.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a copy of the March 2011 SOC addressing his claims of entitlement to an increased initial rating for chronic gastritis, compensation for self-support based on permanent incapacity for Chisalo Jones and service connection for residuals of a gunshot wound over the right eye, an acquired psychiatric disorder, sialadentitis and TMJ spasm, a back disability, a neck disability, a bone taken out of the right hip, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetes mellitus, an immune disorder, arthritis and erectile dysfunction.  Only if the Veteran perfects an appeal should the claim be returned to the Board for further appellate consideration.  

2.  Provide the Veteran and his attorney an SOC addressing his claims of entitlement to increased initial ratings for hemorrhoids and chronic gastritis and GERD, and service connection for hypertension, and coronary artery disease (as noted in the July 2010 and December 2012 NODs).  Only if the Veteran perfects an appeal should the claims be returned to the Board for further appellate consideration.

3.  Then adjudicate the claim for TDIU in light of this and all other additional evidence.  If the claim is denied or not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


